Judgment, Supreme Court, New York County (Brenda Soloff, J.), rendered June 28, 1999, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 1 to 3 years, unanimously affirmed.
The court properly exercised its discretion in denying defendant youthful offender treatment because of his arrest and conviction of another crime, committed while awaiting sentencing on the instant conviction (see, People v Figgins, 87 NY2d 840). Concur — Nardelli, J.P., Andrias, Saxe, Ellerin and Mar-low, JJ.